Citation Nr: 0506630	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lungs, to include asthma.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 25, 2000, to 
September 27, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001, rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) that denied 
the veteran's claims of entitlement to service connection for 
a lung disorder, to include asthma, and entitlement to 
service connection for a low back disorder.  The veteran 
perfected an appeal as to those decisions.  

On June 18, 2003, the veteran appeared and testified at a 
personal hearing conducted at the RO before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

In essence, the veteran asserts that her current lung 
disorder, to include asthma, existed prior to service, but 
was aggravated to a permanent degree therein.  She also 
claims that her current low back disability is related to an 
injury she sustained on active service.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) 

In the present case, the record shows that bronchial asthma 
was reported on entry examination.  The veteran does not 
dispute the fact that her bronchial asthma pre-existed 
service.  Since the disability preexisted service, there is 
no presumption of soundness.  It still needs to be 
determined, however, whether the veteran experienced an 
increase in disability during service of the pre service 
disability beyond that due to the natural progress of the 
disease.  A medical opinion as to this question is necessary.

With regards to the second claim on appeal, the veteran's 
service medical records document a low back injury during 
active service in August 2000.  The veteran has current 
diagnoses of a low back disorder, including compensatory 
levoscoliosis of the upper lumber spine, and severe lumbar 
myospasms.  There is, however, no etiology opinion as to this 
disability.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

In sum, under the circumstances of this case, the Board finds 
that additional examinations are necessary to determine 
whether the veteran's current asthma and low back disorders 
can be associated with service by way of incurrence or 
aggravation.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, at her hearing before the Board, the veteran 
submitted additional medical evidence documenting treatment 
that she had received for the disabilities at issue from 
Hector J. Stella-Estevez, M.D., at the Pavía Hospital in 
Santurce, Puerto Rico, and from Dra. Jocelyn Miranda, at the 
Caparra Wellness Center in Guaynabo, Puerto Rico.  It is 
unclear whether the complete records of those health care 
providers have been obtained.  The Board believes that it 
would be prudent to make an effort to obtain the complete 
medical records of health care providers specified by the 
veteran.  Consequently, it is incumbent upon VA to assist the 
veteran in obtaining treatment records and medical evidence, 
the location of which has been identified in order to fully 
determine the nature and etiology of the disabilities at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The RO/AMC should ask the veteran to 
furnish any additional evidence in her 
possession that is pertinent to the 
matters on appeal and is not yet of 
record (or identify any such evidence in 
order to enable VA to secure them in her 
behalf), to include records reflecting 
medical treatment received from Dr. 
Stella-Estevez, since February 2003, 
and/or from Dra. Miranda, since June 
2003.  Any newly received evidence should 
be associated with the claims file.

If the RO/AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to either claim.

2.  After obtaining any additional 
evidence identified by the veteran and 
associating that additional evidence with 
the file, the RO/AMC should schedule the 
veteran for a respiratory examination to 
determine the nature, onset date and 
etiology of any lung disorder, to include 
asthma.  The claims file should be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should be asked to note in the 
examination report whether he or she 
conducted the requested review of the 
file.  All necessary tests and studies 
should be conducted.  

In scheduling the veteran for this 
examination, the RO/AMC should notify 
her, in a written statement that should 
be made part of the record, that she has 
the obligation to report for any 
scheduled VA examination(s) and that a 
failure to do so without good cause may 
adversely affect the outcome of her claim 
of entitlement to service connection.  
38 C.F.R. § 3.655 (2004).

The examiner should be asked to offer an 
opinion as to whether it is at least as 
likely as not (defined as at least 50 
percent probability) that the onset of 
any current lung disorder is attributable 
to the veteran's period of military 
service.  

The examiner should also be asked to 
offer an opinion as to whether it is at 
least as likely as not that the bronchial 
asthma which the record shows pre-existed 
service experienced an increase in 
severity beyond that due to the natural 
progress of that disease.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a special orthopedic examination 
by the appropriate physician to ascertain 
the nature, extent of severity, as well 
as likely etiology of any low back 
disorder(s) that may be present.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
be asked to note in the examination 
report whether he or she conducted the 
requested review of the file.  All 
necessary tests and studies should be 
conducted.  

In scheduling the veteran for this 
examination, the RO/AMC should notify 
her, in a written statement that should 
be made part of the record, that she has 
the obligation to report for any 
scheduled VA examination(s) and that a 
failure to do so without good cause may 
adversely affect the outcome of her claim 
of entitlement to service connection.  
38 C.F.R. § 3.655 (2004).

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (defined as at least 50 percent 
probability) that the onset of any 
current low back disorder is attributable 
to the veteran's period of military 
service.

The RO/AMC should ask the examiner to 
provide a complete rationale for all 
opinions expressed.

4.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  In particular, the 
RO/AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the RO/AMC should implement 
the necessary corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should re-adjudicate the claims 
of entitlement to service connection for a 
lung disorder, to include asthma, and 
entitlement to service connection for a 
low back disorder.   If either of the 
benefits sought on appeal is not granted 
to the veteran's satisfaction, the RO/AMC 
should issue a supplemental statement of 
the case (SSOC) that contains notice of 
all relevant actions taken on the claims 
for benefits on appeal, to include a 
summary of the evidence reviewed and the 
applicable law and regulations pertinent 
to these matters.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
The veteran is, however, hereby reminded that she has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


